Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 27 is objected to because of the following informalities: missing a period at the end of the limitations.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,006,622. Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims merely recite the same novel limitations recited in the reference claim in a different order, etc.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 26 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 26, it is unclear how the separator extends from the entrance portion to the capture portion, when it is provided between these two elements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-22, 26-31, and 34 is/are rejected under 35 U.S.C. 102(a)(1&2) as being anticipated by Nelson US 2008/0072475
	
	Regarding claim 21, Nelson discloses a pest-management apparatus comprising: 
	a body having a bottom surface, a top surface opposite the bottom surface, and a sidewall extending between the top and bottom surface, the body defining: a chamber (figure 6); and 
	at least one entrance opening sized to permit a rodent to enter the body (better shown in figure 1); 
	a separator disposed within the chamber such that the separator extends between first and second portions of the sidewall to define an entrance portion and a capture portion of the chamber (see annotated figure 6 below); and 
	a divider disposed within the entrance portion of the chamber to prevent the rodent from traversing an entirety of the entrance portion (112/113 figure 6); 
	where a trap is configured to be disposed in the capture portion of the chamber such that when a rodent is diverted to the capture portion via the divider, the rodent engages the trap (paragraph 0056).

    PNG
    media_image1.png
    751
    659
    media_image1.png
    Greyscale


	Regarding claim 22, Nelson discloses the pest-management apparatus of claim 21, where the body comprises: a base that includes the bottom surface; and a lid that includes the top surface (Figure 6).

	Regarding claim 26, Nelson discloses the pest-management apparatus of claim 21, where: the first portion of the sidewall is opposite the second portion of the sidewall; and the separator extends from the entrance portion to the capture portion (as shown in annotated figure 6 above).

	Regarding claim 27, Nelson discloses the pest-management apparatus of claim 21, where separator or the divider are releasably coupled to the body (where the separator is described as an insert with inherently describes releasability). 

	Regarding claim 28, Nelson discloses the pest-management apparatus of claim 21, where the trap includes adhesive or a snap-trap (as previously described in paragraph 0056).

	Regarding claim 29, Nelson discloses the pest-management apparatus of claim 21, where the trap comprises an adhesive disposed in the capture portion (as previously described in paragraph 0056).

	Regarding claim 30, Nelson discloses the pest-management apparatus of claim 29, where the adhesive comprises an adhesive mat (as previously described in paragraph 0056).

	Regarding claim 31, Nelson discloses the pest-management apparatus of claim 21, where the at least one entrance opening comprises two entrance openings positioned on opposing sides of the entrance portion (as shown in figure 6).

	Regarding claim 34, Nelson discloses the pest-management apparatus of claim 21, where the entrance portion and the capture portion cooperate to define an entirety of the chamber (as shown).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nelson in view of Sherman US 4,541,198.

	Regarding claim 32, Nelson teaches the pest-management apparatus of claim 21, but does not teach where the body comprises at least one protrusion extending outwardly relative to the chamber, the at least one protrusion configured to discourage a rodent from traveling in at least one non-vertical direction away from the at least one entrance opening.
	Sherman; however, does teach such a protrusion (12 figure 1). Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to provide such a protrusion, in order to efficiently encourage the rodent to enter the entrance.

	Regarding claim 33, the references teach the pest-management apparatus of claim 32, where Sherman further teaches a surface of the at least one protrusion extends from the sidewall of the body at a non-parallel angle (as shown in figure 1).

Allowable Subject Matter
Claims 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the double patenting rejection is overcome.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not disclose or make obvious the combination of limitations recited in claims 23-21; particularly, the specific arrangement of the elements defined in claim 21 along with recited gap to allow the rodent to climb over the separator, etc.
Claims 35-40 would be allowable if the double patenting rejection is overcome.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not disclose or make obvious the combination of limitations recited in claim 35; particularly, the specific arrangement of the surfaces, sidewalls, chamber, entrance, separator extending between opposing portions of the sidewall, the divider preventing the rodent from traversing an entirety of the first portion, an upper surface of the separator spaced from the top surface to allow the rodent to climb over it, etc.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WONG whose telephone number is (571)272-7889. The examiner can normally be reached Monday through Friday from 8:00am to 4:30pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571)272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA B WONG/Primary Examiner, Art Unit 3644